       Case 7:18-cv-00005-LSC Document 170 Filed 10/29/20 Page 1 of 3                     FILED
                                                                                 2020 Oct-29 PM 02:48
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                             WESTERN DIVISION

                                              )
      MICHELLE POAGUE, et al.,                )
                                              )
             Plaintiffs,                      )
                                              )
      v.                                      )           7:18-cv-00005-LSC
                                              )
      HUNTSVILLE WHOLESALE                    )
      FURNITURE, d/b/a ASHLEY                 )
      FURNITURE HOMESTORE and                 )
      TAYLOR SWINNEY,                         )
                                              )
             Defendants.                      )
                                              )

                                          ORDER

      For the reasons stated in the Memorandum of Opinion entered

contemporaneously herewith,

      Defendants’ Motion for Summary Judgment (Doc. 124) is GRANTED IN

PART and DENIED IN PART. The Court GRANTS summary judgment as to: (1)

Bishop’s disparate-treatment claim; (2) Acker’s retaliation claim; (3) Acker, Bishop,

and Poague’s FLSA minimum-wage claims; (4) Bishop’s assault-and-battery claim;

(5) Acker, Bishop, and Poague’s outrage claims; (6) Bishop’s vicarious-liability

claim against HWF stemming from her assault-and-battery and outrage claims; (7)

Poague’s vicarious-liability claim against HWF stemming from her outrage claim;

(8) Bishop’s claim for negligent and wanton hiring, training, and supervision against
                                     Page 1 of 3
       Case 7:18-cv-00005-LSC Document 170 Filed 10/29/20 Page 2 of 3




HWF stemming from her assault-and-battery and outrage claims; and (9) Poague’s

claim for negligent and wanton hiring, training, and supervision against HWF

stemming from her outrage claim. The following claims survive summary judgment:

(1) Acker, Bishop, and Poague’s hostile-work-environment claims; (2) Acker,

Bishop, and Poague’s constructive-discharge claims; (3) Poague’s pregnancy-

discrimination claim; (4) Acker and Poague’s disparate-treatment claims; (5) Bishop

and Poague’s retaliation claims; (6) Poague’s FMLA claims; (7) Poague’s claim

under 29 U.S.C. § 207; (8) Acker’s assault-and-battery claim; (9) Acker’s vicarious-

liability claim against HWF stemming from her assault-and-battery claim; (10)

Acker’s claim for negligent and wanton hiring, training, and supervision against

HWF stemming from her assault-and-battery claim.

      Plaintiffs’ Motion for Partial Summary Judgment (Doc. 120) is GRANTED

IN PART and DENIED IN PART. The Court GRANTS summary judgment as to:

(1) Defendants’ breach-of-contract counterclaim against Acker to the extent it relies

on Acker’s FLSA claim; (2) HWF’s unjust-enrichment counterclaim against Acker;

(3) HWF’s malicious-prosecution counterclaim against Acker; (4) HWF’s failure-

to-mitigate affirmative defense as applied to Acker and Bishop. All other

counterclaims and affirmative defenses remain.

      Defendants’ First Motion to Strike (Doc. 149) is DENIED IN PART and

TERMINATED AS MOOT IN PART. Defendants’ Second Motion to Strike (Doc.


                                     Page 2 of 3
      Case 7:18-cv-00005-LSC Document 170 Filed 10/29/20 Page 3 of 3




158) is TERMINATED AS MOOT. Finally, Defendant Swinney’s Opposition to

Evidence (Doc. 128) is TERMINATED AS MOOT.

     DONE and ORDERED on October 29, 2020.



                                          _____________________________
                                                  L. Scott Coogler
                                             United States District Judge
                                                                            203323




                                 Page 3 of 3
